     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 1 of 7



 1   Jacob B. Lee
     Nevada Bar No. 012428
 2   Ashlee B. Hesman
     Nevada Bar No. 012740
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     JLee@strucklove.com
 6   AHesman@strucklove.com

 7   Gina G. Winspear
     Nevada Bar No. 005552
 8   DENNETT WINSPEAR, LLP
     3301 North Buffalo Drive, Suite 195
 9   Las Vegas, Nevada 89129
     Telephone: (702) 839-1100
10   Fax: (702) 839-1113
     GWinspear@dennettwinspear.com
11
     Attorneys for Defendant Brian Koehn
12
                                    UNITED STATES DISTRICT COURT
13
                                            DISTRICT OF NEVADA
14

15   JESS ELIJIO CARRANZA,                                  Case No. 2:20-cv-01586-GMN-DJA
     JIMMY CARTER KIM,
16                                                        DEFENDANT KOEHN’S MOTION TO
                      Plaintiffs/Petitioners,               STAY EXPEDITED DISCOVERY
17
              v.
18
     WARDEN BRIAN KOEHN,
19
                      Defendant/Respondent.
20

21            Defendant, 1 Warden Brian Koehn, 2 through counsel, moves to stay the Magistrate Judge’s

22   November 9, 2020 Order requiring him to respond to Plaintiffs’ burdensome requests for

23
     1
24       The Court dismissed Plaintiffs’ habeas claim on October 16, 2020. (Doc. 24.)
     2
      As of October 20, 2020, Brian Koehn is no longer the Warden of Nevada Southern Detention
25   Center (“NSDC”). (Doc. 33.) Blair Leibach is currently the Interim Warden of NSDC. (Id.)
26   Because Warden Koehn was sued in his official capacity only, Interim Warden Leibach is
     automatically substituted in for him as a Defendant. See Fed. R. Civ. P. 25(d). Moreover, the
27   Court should amend the caption to reflect Blair Leibach as the Defendant. See id. (“Later
     proceedings should be in the substituted party’s name.”) Because the caption has not yet been
28   amended, however, this Motion refers to Warden Koehn to avoid confusion.

                                                    -1-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 2 of 7



 1   production and allow an in-person visit by Plaintiffs’ expert on an expedited basis before the

 2   parties met and conferred pursuant to Rule 26(f), before either Warden Koehn or the Magistrate

 3   Judge had seen the actual discovery requests, and without providing Warden Koehn an

 4   opportunity to fully and fairly brief the issue before being ordered to provide the discovery.

 5   Warden Koehn is entitled to seek review of that Order, and is filing an Objection concurrently

 6   with this Motion. But, absent a stay of discovery, Warden Koehn will be required to respond to

 7   Plaintiffs’ overbroad and unduly burdensome discovery requests before the parties have even

 8   finished briefing on Warden Koehn’s Objection to the November 9 Order, let alone before the

 9   Court has ruled on that Objection. 3

10                       MEMORANDUM OF POINTS AND AUTHORITIES

11   I.     FACTUAL AND PROCEDURAL BACKGROUND

12          On October 30, 2020, Plaintiffs filed a two-paragraph Motion for Scheduling Order,

13   setting out an abbreviated procedural history and asking the Court to issue a Scheduling Order

14   pursuant to Local Rule 16-1(b). (Doc. 30.) On November 3, 2020, the Magistrate Judge set a

15   discovery hearing for November 9, 2020. (Doc. 31.) The Magistrate Judge did not order the

16   parties to meet and confer before the hearing, and Plaintiffs made no attempt to do so.

17          Rather, Plaintiffs requested at the hearing—for the first time—an expedited discovery

18   schedule that would require Warden Koehn to respond to 20 requests for production within two

19   weeks and allow an in-person site visit by Plaintiffs’ expert within 30 days. The details of the

20   November 9 proceedings are set forth in Warden Koehn’s Objection to Order Allowing Expedited

21   Discovery (Doc. 36), and are incorporated herein by reference. The Magistrate Judge failed to

22   analyze whether good cause existed for Plaintiffs’ burdensome and expedited discovery requests.

23   Instead, he ordered Warden Koehn to respond to the requests for production and allow the in-

24

25   3
       Counsel for Warden Koehn informed the Magistrate Judge during the November 9, 2020
26   discovery hearing of Warden Koehn’s intent to object to and seek a stay of the Order. The
     Magistrate Judge confirmed that if an objection is pending before the District Court and Warden
27   Koehn has moved for a stay, the Magistrate Judge would not take the position that Warden Koehn
     “has somehow violated [his] order” by not having provided the requested discovery while the
28   District Judge is deciding whether or not to allow it.

                                                   -2-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 3 of 7



 1   person site visit on an expedited basis before the parties met and conferred pursuant to Rule 26(f),

 2   before either Warden Koehn or the Magistrate Judge had seen the actual discovery requests, and

 3   without providing Warden Koehn an opportunity to fully and fairly brief the issue before being

 4   ordered to provide the discovery. Warden Koehn is filing an Objection to the November 9 Order

 5   pursuant to 28 U.S.C. § 636(b)(1)(A), Fed. R. Civ. P. 72(a), and LR IB 3-1(a) concurrently with

 6   this Motion. (Doc. 36.)

 7   II.    LEGAL ARGUMENT

 8          “The district court has wide discretion in controlling discovery.” See Little v. City of

 9   Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (holding the district court did not abuse its discretion in

10   staying discovery “until the issue of immunity was decided,” which “further[ed] the goal of

11   efficiency for the court and litigants”); see also Landis v. North Am. Co., 299 U.S. 248, 254–55

12   (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court to

13   control the disposition of the causes on its docket with economy of time and effort for itself, for

14   counsel, and for litigants.”). To determine whether a stay is appropriate, the Court must consider

15   “the possible damage which may result from the granting of a stay, the hardship or inequity which

16   a party may suffer in being required to go forward, and the orderly course of justice measured in

17   terms of the simplifying or complicating of issues, proof, and questions of law which could be

18   expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). These

19   factors weigh in favor of a stay of the discovery required by the November 9 Order.

20          A.      No Damage Will Result From a Stay.

21          After reviewing the evidence submitted by the parties—including a detailed declaration

22   from Warden Koehn describing the extensive measures NSDC has undertaken to mitigate the risk

23   of COVID-19—the Court granted Defendant Koehn’s motion seeking dismissal of the habeas

24   portion of Plaintiffs’ Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and

25   Complaint for Declaratory and Injunctive Relief (“Complaint”). (Doc. 24.) 4 The Court allowed

26
     4
27     The Court denied the Motion to Dismiss to the extent it sought dismissal of the claims for
     declaratory and injunctive relief, but Warden Koehn did not challenge those claims in the Motion
28   to Dismiss, which was filed in response to the Order that required Warden Koehn to respond to

                                                    -3-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 4 of 7



 1   Plaintiffs’ claims for declaratory and injunctive relief to proceed, but gave no indication that they

 2   needed to proceed on an expedited basis. (Id.) Moreover, although Plaintiffs stated at the

 3   November 9 discovery hearing that they intend to move for preliminary injunctive relief, they

 4   have yet to do so, even though this lawsuit has been active for nearly three months.

 5          The fact that Plaintiffs want to have an expert conduct an in-person site inspection before

 6   they file their motion for preliminary injunctive relief suggests that even Plaintiffs are not certain

 7   whether current conditions at NSDC warrant such relief. In other words, Plaintiffs appear to want

 8   to engage in a fishing expedition to determine whether to file their motion. As set forth in more

 9   detail in Warden Koehn’s Objection to Order Allowing Expedited Discovery (Doc. 36), this is not

10   a proper reason to order expedited discovery. And the fact that Plaintiffs have waited this long

11   suggests they will not be harmed by a temporary delay while the Court decides whether to allow

12   such discovery.

13          B.      Warden Koehn Will Be Prejudiced By Being Required to Proceed With
                    Expedited Discovery.
14
            Plaintiffs’ requests for productions—which the Magistrate Judge did not review prior to
15
     ordering Warden Koehn to respond to them—are compound, resulting in Warden Koehn having
16
     to respond to significantly more requests than Plaintiffs claim. The requests are also overbroad
17
     and unduly burdensome, and are not narrowly tailored to allow Plaintiffs to obtain preliminary
18
     injunctive relief (nor can they be, as there is no such motion pending at this time); instead, they
19
     improperly go to the merits of Plaintiffs’ claims, and even beyond them. See Am. LegalNet, Inc. v.
20
     Davis, 673 F. Supp. 2d 1063, 1069 (C.D. Cal. 2009).
21
            Plaintiffs are two federal pretrial detainees in the legal custody of the United States
22
     Marshals Service (“USMS”) and currently detained at NSDC. (Doc. 1.) They assert claims only
23
     on behalf of themselves, and are not seeking to certify a class action. (Id) Nevertheless, Plaintiffs
24
     seek “NSDC’s COVID-19 response plan and any plans, protocols, or documents that bear on
25
     NSDC’s compliance with CDC guidance”; [d]ocuments regarding protocols for death reviews for
26

27
     the Petition, but did not require a response to the Complaint at that time. (Doc. 5.) Warden Koehn
28   filed his Answer to the Complaint on November 9, 2020. (Doc. 33.)

                                                    -4-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 5 of 7



 1   COVID-19 cases and any such completed reviews”; “[d]ocuments regarding the current number

 2   of detainees in each unit and the maximum capacity of each of those units”; “[d]ocuments

 3   regarding the total number of working sinks, toilets, showers, telephones, and computers in each

 4   unit”; “[a]ll grievances, kites, or internal complaints that have been filed within the facility

 5   relating to COVID-19 from March 17, 2020, to present and all responses thereto”; and

 6   “[d]ocuments regarding which correctional officers and any other NSDC staff worked in which

 7   units and when from August 26, 2020 to present.” (Doc. 36, Ex. 3.)

 8          The burden imposed by these overbroad and compound requests is exponentially

 9   increased by the fact that the Magistrate Judge required Warden Koehn to respond to them within

10   only 14 days. Under the current schedule, Warden Koehn is required to serve responses to

11   Plaintiffs’ written discovery requests by November 23, 2020, the same day his Objection to the

12   November 9 Order is due. See 28 U.S.C. § 636(b)(1) (requiring objections within 14 days); Fed.

13   R. Civ. P. 72(a) (same); LR IB 3-1(a) (same). Warden Koehn is further required to allow an in-

14   person site visit by December 9, 2020, two days after Plaintiffs’ response to the Objection is due.

15   See LR IB 3-1(a) (requiring any responses to the objections within 14 days of service of the

16   objections). A brief stay of the November 9 Order until the Court has ruled on Warden Koehn’s

17   Objection will protect Warden Koehn’s right to due process and minimize the burden on Warden

18   Koehn by allowing him to fully and fairly brief these issues without having to gather burdensome

19   information sought by Plaintiffs on an expedited basis and prepare for and potentially participate

20   in the site visit (to the extent the Court allows Warden Koehn to file a reply in support of the

21   Objection, see LR IB 3-1(a)) at the same time.

22          C.      The Orderly Course of Justice Will Be Served By a Brief Stay.

23          As noted above, Warden Koehn has a right to seek review by the District Judge of the

24   Magistrate Judge’s Order. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); LR IB 3-1(a).

25   Absent a stay, Warden Koehn will be effectively deprived of this right. Moreover, resolution of

26   Warden Koehn’s Objection to the November 9 Order could eliminate the need for expedited

27   discovery. Thus, allowing the Court to rule on the Objection before requiring Warden Koehn to

28   respond to expedited discovery will promote the orderly course of justice.

                                                   -5-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 6 of 7



 1   III.   CONCLUSION

 2          For the foregoing reasons, Warden Koehn respectfully requests a brief stay of discovery

 3   until the Court has ruled on his Objection to the November 9 Order.

 4          DATED this 23rd day of November, 2020.
 5                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 6
                                              By /s/ Jacob B. Lee
 7                                               Jacob B. Lee
                                                 Ashlee B. Hesman
 8                                               3100 West Ray Road, Suite 300
                                                 Chandler, Arizona 85226
 9                                               JLee@strucklove.com
                                                 AHesman@strucklove.com
10
                                                  Gina G. Winspear
11                                                DENNETT WINSPEAR
                                                  3301 North Buffalo Dr., Suite 195
12                                                Las Vegas, NV 89129
                                                  GWinspear@dennettwinspear.com
13

14                                            NICHOLAS A. TRUTANICH
                                              UNITED STATES ATTORNEY
15
                                              By /s/ Holly A. Vance (with permission)
16                                               Holly A. Vance
                                                 Assistant United States Attorney
17                                               United States Attorney’s Office
                                                 400 S. Virginia Street, Suite 900
18                                               Reno, NV 89501
                                                 Holly.A.Vance@usdoj.gov
19
                                              Attorneys for Defendant Brian Koehn
20

21

22

23

24

25

26

27

28

                                                  -6-
     Case 2:20-cv-01586-GMN-DJA Document 37 Filed 11/23/20 Page 7 of 7



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on November 23, 2020, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

 4   Electronic Filing to the following CM/ECF registrants:

 5                 Erin M. Gettel
                   Federal Public Defender
 6                 411 E Bonneville Avenue, Suite 250
                   Las Vegas, NV 89101
 7                 Telephone: (702) 388-6577
                   erin_gettel@fd.org
 8
                   Attorney for Petitioners
 9

10
                                                        /s/ Jacob B. Lee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -7-
